            Case 6:20-cv-00569-ADA Document 19 Filed 07/16/20 Page 1 of 4

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION
SABLE NETWORKS, INC. AND
SABLE IP, LLC
vs.                                                 Case No.: 6:20-cv-00569-ADA
DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION

                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Lauren N. Griffin                                        , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Dell Techs. Inc., Dell Inc., EMC Corp.            in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Alston & Bird LLP                                         with offices at:

               Mailing address: 101 S. Tryon St., Ste. 4000

               City, State, Zip Code: Charlotte NC 28280

               Telephone: (704) 444-1000                    Facsimile: (704) 444-1111


       2.      Since    September, 2019                       , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of North Carolina               .

               Applicant's bar license number is 54766                                                  .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               Western District of North Carolina           September, 2019

               Eastern District of Texas                    June, 2020
     Case 6:20-cv-00569-ADA Document 19 Filed 07/16/20 Page 2 of 4

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):
       Not Applicable.




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       Not Applicable.




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):
       Not Applicable.




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
Case 6:20-cv-00569-ADA Document 19 Filed 07/16/20 Page 3 of 4
            Case 6:20-cv-00569-ADA Document 19 Filed 07/16/20 Page 4 of 4

                            0*(/%$ ./"/%. $(./-(#/ #+0-/
                             2%./%-* $(./-(#/ +& /%3".
                                 WACO DIVISION

SABLE NETWORKS, INC. AND
SABLE IP, LLC
RO'                                                 /@OD 8L', 6:20-cv-00569-ADA
DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION


                                              +-$%-

       .1 5= ;1717.1;10 LK PGHO C@T% PGDND S@O MNDODKPDC PL PGD /LQNP PGD 7LPHLK ELN

-CJHOOHLK :NL 4@B ?HBD EHIDC AT Lauren N. Griffin                                     % BLQKODI ELN

Dell Techs. Inc., Dell Inc., EMC Corp.             % @KC PGD /LQNP% G@RHKF NDRHDSDC PGD JLPHLK% DKPDNO

PGD ELIILSHKF LNCDN,

       5= 5< 9;01;10 PG@P PGD 7LPHLK ELN -CJHOOHLK :NL 4@B ?HBD HO 3;-8=10% @KC

Lauren N. Griffin                        J@T @MMD@N LK ADG@IE LE Dell Techs. Inc., Dell Inc., EMC
                                                                 Corp.
HK PGD @ALRD B@OD'

       5= 5< 2>;=41; 9;01;10 PG@P Lauren N. Griffin                                         % HE GD(OGD

G@O KLP @IND@CT CLKD OL% OG@II HJJDCH@PDIT PDKCDN PGD @JLQKP LE "*))'))% J@CD M@T@AID PL, #85:7 0!.!

$6;<:64< #9=:<% HK BLJMIH@KBD SHPG 6LB@I /LQNP ;QID -=&I#E$#+$'

       <53810 PGHO PGD               C@T LE                                    % +)          '




                                                    UNITED STATES DISTRICT JUDGE
